United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 25, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-10076
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DAVID VAZQUEZ-JOSE,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 2:05-CR-61-ALL
                       --------------------

Before SMITH, GARZA and PRADO, Circuit Judges.

PER CURIAM:*

     David Vazquez-Jose (Vazquez) pleaded guilty to

transportation of illegal aliens and aiding and abetting and was

sentenced to 12 months and one day of imprisonment, three years

of supervised release, and a $100 special assessment.

     Vazquez argues on appeal that the Border Patrol agent’s stop

of the van that he was driving without any reasonable basis to do

so violated the Fourth Amendment.   However, under the totality of

the circumstances and in consideration of the factors set forth

in United States v. Brignoni-Ponce, 422 U.S. 873, 884-85 (1975),

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10076
                                 -2-

especially the particular characteristics of the van and the

behavior of the van’s passengers, the Border Patrol agent’s

actions were supported by a reasonable suspicion to believe that

criminal activity might be afoot.   See United States v. Arvizu,

534 U.S. 266, 273 (2002).   Accordingly, the district court did

not err in denying Vazquez’s motion to suppress.

     AFFIRMED.